El Juez Asociado Señor Todd, Jr.
emitió la opinión del tribunal.
En este recurso la Arecibo Motor Company apela de la sentencia dictada por la Corte de Distrito de San Juan que declaró sin lugar su demanda reclamando se condenara a la Caribe Motors Corporation a pagarle $116,900 en concepto de daños y perjuicios por incumplimiento de contrato cele-brado entre las partes. Aunque la apelante en su alegato hace ocho señalamientos de error la única y fundamental cuestión envuelta en este recurso es si la corte inferior erró o no al resolver que el contrato verbal celebrado por la de-mandante, primero con la firma Figueroa <& G-autier y luego con la demandada Caribe Motors Corporation, fué uno sin término o plazo fijo de duración que podía ser cancelado en cualquier momento por cualquiera de las partes.
La corte inferior en la opinión que dictó para sostener su sentencia se expresó, en parte, así:
“Hemos analizado cuidadosamente toda la prueba practicada pol-las partes, y especialmente la de la demandante, de la que aparece que nunca existió un contrato escrito entre la demandante y Figueroa & Gautier para la venta de dichos vehículos, y mucho menos entre la demandante y la demandada. La prueba testifical demuestra, de una manera clara y terminante, que a virtud del convenio verbal celebrado entre la demandante y Figueroa & Gautier se le concedió a la misma el derecho exclusivo de vender los referidos vehículos en él distrito de Arecibo y que al concedérsele ese derecho no se le fijó término o plazo. Y siendo ello así, aun en el supuesto de que la demandada hubiera ratificado y hecho suyo el convenio o contrato verbal cele-brado entre Figueroa & Gautier y la demandante, el mismo no tenía término de duración y podía terminarse en cualquier momento.



“Estamos convencidos de que nunca existió entre la demandante y la demandada convenio o contrato de clase alguna a virtud del cual Ja demandada viniese - obligada a venderle a la demandante vehícu-los durante un número determinado de años, y de que lo que existió fué un contrato verbal, sin término fijo de duración, a virtud del cual la demandada venía obligada a venderle a la demandante los vehículos que la segunda le comprase para venderlos dentro del te-*403rritorio de Arecibo. La demandada no podía dar más de lo que tenía, pues su contrato con la General Motors Corporation, Foreign Distributors Division, puede ser cancelado en cualquier momento por cualquiera de las partes previa notificación por escrito o cable al efecto.”
¿Está sostenida por la prueba presentada por las partes la conclusión a que llegó la corte inferior de que los contratos verbales celebrados por la demandante con Figueroa & Gautier y con la demandada eran por tiempo indefinido y podían ser cancelados en cualquier momento por cualquiera de las partes? Después de considerar cuidadosamente la transcripción de evidencia, somos de opinión que la pregunta debe contestarse en la afirmativa. Veamos, en síntesis, lo que declararon los testigos de una y otra parte en cuanto al término de los contratos.
José J. Figueroa, socio de la firma Figueroa & G-autier, que era la distribuidora en Puerto Rico de la G-eneral Motors Corporation, declaró como testigo de la demandante que diclia firma hizo un contrato verbal con la Arecibo Motors Company en la misma forma en que lo tenía con el Sr. Her-nández de Mayagüez, el Sr. Héreter de Caguas y otros dealers de la isla; que Figueroa & G-autier hizo un arreglo con la demandante para darle la representación en Arecibo de todas las líneas a base de un tiempo ilimitado completa-mente, que podía ser por cinco, diez o quince años . . . “mientras yo tuviese la representación de General Motors y mientras ellos cumplieran”; que el contrato de Figueroa <& Gautier con la General Motors podría terminar en cualquier momento a voluntad de cualquiera de las partes y, que al efecto, en el mes de julio de 1939 la General Motors les can-celó la agencia; que para hacer negocios con la demandante Figueroa & Gautier allá para el mes de marzo de 1939 le exigió a los doctores Carmelo y Rafael Colón que constitu-yeran una sociedad por cinco años, lo que hicieron con el nombre de Arecibo Motor Company, para que pudieran hacer sus arreglos con la General Motors Acceptance Corporation,. *404que era quien financiaba el negocio, y además que pusieran un establecimiento y almacén en Arecibo; que Figueroa & G-autier les vendía los automóviles a la demandante y ésta los revendía en su distrito. A preguntas del juez ratificó que su contrato con la demandante fué por el tiempo que 61 tuviera la representación de la General Motors y mientras ellos cumplieran; que el plazo con él era eterno siempre y cuando él tuviera la representación. En el contrainterroga-torio dijo de nuevo que el contrato fué por tiempo indefinido, pero la intencióh suya fué que durara todo el tiempo que él tuviera la agencia de la General Motors; que la General Motors y Figueroa & Gautier tenían facultad para terminar el contrato en cualquier momento; que los subagentes que tenía Figueroa & Gautier en la isla podían si querían dar por terminado el contrato que tenían con dicha firma en cual-quier momento; que Figueroa & Gautier tenía derecho a ha-cerlo también pero que sólo lo hubiera hecho por causa jus-tificada.
El Dr. Carmelo Colón, uno de los socios de la deman-dante, declaró que Figueroa & Gautier les concedió la repre-sentación en Arecibo por un término de cinco años y que para eso tenía que formar una sociedad con su hermano Ba-fael y que así lo hizo; que la demandante le compraba los automóviles a Figueroa & Gautier de contado; que represen-taron a Figueroa & Gautier desde abril hasta julio de 1939; que en este último mes Figueroa & Gautier cesó en sus ne-gocios y la demandante siguió con la demandada Caribe Motors Corporation; que el contrato con la demandada fué que la demandante continuaría igual que con Figueroa & Gautier ; que él con quien contrató fué con el Sr. Conway, General Manager de la demandada. Es conveniente transcribir la forma en que declaró el testigo en cuanto a esto, según apa-rece a la página 81 de la transcripción de evidencia:
“A. — ¿Entonces este convenio fué celebrado entre usted y Mr. Conway, usted en representación de Arecibo Motor y Mr. Conway en representación de Caribe Motors?
*405“T. — De Caribe Motors. El convenio fné que él me dijo que aquél era una continuación del convenio de Figueroa.
“A. — ¿ Usted le dijo a Mr. -Conway que usted tenía un contrato por el término de cinco años con Figueroa & Gautier?
“T. — Sí, se lo dije. Y me preguntó que si era verbal o que si era escrito, y le dije que verbal.
“A.- — Pero lo que le pregunto es si usted le dijo que usted tenía un contrato por cinco años con Figueroa & Gautier.
“T. — Creo que sí, que se lo dije, porque hablamos del convenio que teníamos con Figueroa.
“A. — ¿Está seguro de que se lo dijo o no está seguro?
“T. — Bueno, yo no recuerdo ahora exactamente si se lo dije o no, pero lo que yo recuerdo exactamente es que él me dijo a mí que con-tinuaríamos exactamente en las mismas condiciones que veníamos tra-bajando con Figueroa. De eso me acuerdo exacto.” (Itálicas nuestras.)
Continuó expresando el testigo que la demandada le can-celó el contrato a la demandante el 16 de noviembre de 1939 sin motivo ni justificación alguna pues el motivo que se les dió en la carta que les escribió el Sr. Conway el día 14 al efecto de que algunos de los socios de la demandante estaban asociados con una firma que había asumido la representación 'en Arecibo de una línea de carros y trucks que competían con los de la demandada, no era cierto; que él protestó de la cancelación del contrato y vino a San Juan y celebró una en-trevista con los socios de la demandada, pero a pesar de su insistencia en que su contrato con Figueroa & Gautier era por cinco años, la demandada no varió su actitud.
En cuanto al término del contrato ésta fue en síntesis toda la prueba de la demandante.
Por la demandada declaró Augusto Gautier, socio de la firma Figueroa & Gautier, quien afirmó que ninguno de los contratos de dicha firma con los distribuidores en la isla te-nía término fijo o plazo; que el convenio con la demandante era igual que los demás y podía terminarse en cualquier mo-mento por causa justa que determinaría Figueroa & Gautier; que cuando ellos cesaron como representantes de la General *406Motors le recomendaron a la demandada continuara con los agentes de la isla. En la repregunta declaró que Figueroa & Gautier no le exigió ninguna escritura social por término de cinco años a la demandante porque su firma en ningún momento podía comprometerse a dar una franquicia por un tiempo que Figueroa & Gautier no lo tenía.
Asimismo declararon los señores Manuel Hernández Bosa, Pablo Héreter, Jr. y José M. K'ocafort, subagentes de Figueroa So Gautier primero y luego de la demandada en Ma-yagüez, Caguas y Humacao, respectivamente, al efecto de que los contratos que tenían con dichas firmas eran sin plazo fijo alguno pues dependía de que tanto Figueroa & Gautier como la demandada tuvieran a su vez la representación de la General Motors en Puerto Eico y que cualquiera de las partes podía dar por terminado el contrato en cualquier mo-mento; que al cesar Figueroa & Gautier la demandada les dijo por conducto dél Sr. Conway que seguirían a prueba.
Declaró también por la demandada Antonio Prieto Subi-rat, socio industrial que fue de la demandante y luego em-pleado de la demandada, y ratificó que el convenio con Figueroa <& Gautier fué por el tiempo que tuviera la represen-tación de la General Motors y que no se convino ningún plazo de cinco años; que al cesar Figueroa & Gautier y empezar la demandada Caribe Motors el Sr. Conway reunió a todos los subagentes de la isla y les dijo que continuarían como antes y que cuando fuera necesario un cambio lo haría pre-via notificación.
Los testigos de la demandada Guillermo E. González y Charles D. Conway corroboran los testimonios de los demás testigos al efecto de que la demandada en ningún momento celebró contrato alguno por término fijo con la demandante ni con ninguno de los demás subagentes de Figueroa & Gautier en la isla, pues se limitaron a informarles en una reu-nión que se celebró en el Berwind Country Club que dichos. subagentes continuarían a prueba y si se deseaba hacer al-*407gún cambio quedaban en libertad de hacerlo en cualquier momento.
De acuerdo con esta prueba no podemos convenir con la apelante de que la corte inferior cometiera error al resolver que tanto el contrato celebrado por la demandante con Figueroa & Gautier como el celebrado con la demandada ca-recía de término o plazo. La única conclusión a que pode-mos llegar, después de un análisis y estudio detenido de la prueba, es la misma a que llegó la corte inferior. Además, no parece lógico que Figueroa & Gautier primero o la Ca-ribe Motors después, se comprometieran, como pretende la demandante que lo hicieron, a concederles por cinco años su representación para la venta en el distrito de Arecibo de los automóviles de la General Motors, si el contrato que tenía y tiene esta corporación con dichas firmas podía y puede ser cancelado en cualquier momento por carta o por cable.
El hecho de que Figueroa le dijera a los señores Colón que tenían que constituir una sociedad por un término de cinco años para que la General Motors Acceptance Corporation pudiera financiar sus negocios y que además les exigiera que prepararan un salón de exhibiciones y un taller de repara-ciones, eran condiciones previas impuestas a la demandante para que el contrato pudiera celebrarse, pero esto no puede interpretarse en el sentido de que se convino en un plazo fijo.
El artículo 1208 del Código Civil que dispone que “la validez y el cumplimiento de los contratos no pueden dejarse al arbitrio de uno de los contratantes”, citado por el ape-lante para sostener su recurso, no es aplicable a los hechos de este caso pues, como hemos dicho, la prueba demostró que el'contrato podía ser terminado no por la demandada sino por cualquiera de las partes. Manresa, comentando el ar-tículo 1256 del Código Civil Español, equivalente al 1208 nuestro, sostiene la validez de estos contratos al decir:
“También el texto del artículo, refiriendo la prohibición al arbi-trio de uno de los contratantes, demuestra que es perfectamente lí-*408cito dejar el cumplimiento bajo la forma negativa de la rescisión, a la voluntad de cualquiera de las partes, caso frecuente en ciertos contratos (arrendamiento de servicios, suministro de energía eléc-trica, etc.), porque en ese supuesto, ni se contraría el artículo, ni se falta a la igualdad entre los contratantes, que quedan con las mis-mas facultades respecto al cumplimiento. (Bastardillas nuestras.)
El error en que incurre ia apelante es al sostener que, de acuerdo con la prueba, la demandada Caribe Motors Corporation se comprometió con la demandante a que el término de su contrato duraría mientras la demandada tuviera la representación de la General Motors Corporation en Puerto Rico. La preponderancia de la prueba, a la que dió crédito la corte inferior, demuestra que la demandada en ningún momento hizo tal convenio. Es más, esta teoría está en abierta contradicción con la alegación de la demandante de que el contrato, tanto con Figueroa & Gautier como con la demandada tenía un término mínimo de cinco años. La ape-lante admite en su alegato que el plazo del contrato de la demandante eon Figueroa & Gautier “expiró precisamente cuando ésta perdió la representación de la General Motors”, y que “a no ser por la ratificación convenida por la deman-dada, no habría oportunidad para la exigencia de Arecibo Motor a la Caribe Motors ...” Pero es que, de acuerdo con la prueba, no hubo tal ratificación y al no haberla, cae por su base toda la argumentación posterior de la apelante.
Lo que existió entre las partes en realidad fue un contrato de compraventa a virtud del cual la demandante compraba a la demandada los automóviles de la General Motors con el derecho de reventa exclusivo para el territorio del distrito de Arecibo, sin limitación alguna de tiempo. A pesar de usarse por las partes y por los testigos las pala-bras “subagentes” y “subdealers”, los hechos probados de-muestran que la demandante compraba a la demandada dichos automóviles a los precios convenidos y podía revender-los a los precios y bajo las condiciones que mejor le convi-nieran.
*409La distinción entre esta clase de contratos con los de agencia o subagencia está claramente expuesta en 1-Mechem on Sales 41, citado en el caso de Reiter v. Anderson, 262 P. 415, 417, en esta forma:
"Una forma limitada de ‘mandato’ (agency) que se ha desarro-llado en la era moderna es aquel que existe cuando el dueño o fa-bricante de artículos patentados o de propiedad exclusiva concede el privilegio de venderlos o la exclusiva dentro de determinado terri-torio a una persona que de otra manera no tendría derecho a vender los artículos en cuestión. Está completamente en armonía con este acuerdo que el llamado agente tenga que comprarle al dueño o fa-bricante los productos que ha sido autorizado a vender, y cuando este es el caso, lo único que hay de ‘mandato’ en tales circunstancias es el nombre en sí. Está también completamente en armonía con tal acuerdo que el ‘agente’ tenga que vender los artículos al precio y bajo condiciones fijadas por el dueño o fabricante. Una persona en tales condiciones se dice por el vulgo que ha obtenido la ‘agencia’ de dichos artículos cuando lo que se quiere decir realmente es que ha obtenido un derecho más o menos exclusivo a comprarlos y reven-derlos dentro de determinado territorio. La transacción es comple-tamente sencilla pero las decisiones están llenas de casos en que las partes quizás se'hayan engañado a sí mismas y por lo menos han tratado efectivamente de engañar a otros, llamando ‘agencia’ a una relación que no se parecía en nada a un mandato en verdad, y que era simplemente una venta de un artículo de propiedad exclusiva, adquiriendo el comprador el derecho de revenderlos bajo los térmi-nos y condiciones fijados por el propietario.”
En relación con esta cíase de contratos se ha resuelto por el peso de las autoridades que cuando no se ha señalado un plazo fijo para su terminación y se provee que pueden ser cancelados por cualquiera de las partes, no puede prosperar una acción de daños por una de las partes cuando la otra da por terminado el contrato.
En el caso de Ford Motor Co. v. Alexander Motor Co., 223 Ky. 16, 2 S. W. (2d) 1031 la corte se expresó en esta forma:
*410“Si las partes acuerdan que los derechos, deberes y obligaciones que surgen de una relación contractual durarán sólo a voluntad o placer de cualquiera de ellas, las cortes no tienen derecho a substi-tuir una duración distinta a dichos derechos. Contratos ejecutorios, terminables a voluntad, en tanto están sin cumplir al momento de su terminación, no conceden base alguna para una causa de acción a una u otra parte. (Citas.) Tales contratos obligan a ambas partes hasta que el derecho de cancelarlo es ejercitado por una u otra parte. ’ ’
Y en el caso de Maddox Motor Co. v. Ford Motor Co., 23 S. W. (2d) 333 se resolvió que “estos contratos obligan a ambas partes hasta que el derecho de cancelarlos es ejerci-tado por cualquiera de ellas”.
Para una discusión más amplia sobre la naturaleza y alcance de estos contratos, véase 4 Williston on Contracts (1936) 2854, sección 1027 A, especialmente la subdivisión (5) y los casos y autoridades citados en las notas.
Los errores señalados por la apelante en cuanto a la admisión de las declaraciones de los testigos de la deman-dada, Héreter, Hernández y otros “subdealers”, así como las de los señores González y Conway en cuanto a las con-diciones de los contratos que dichos “subdealers” tenían con Figueroa <& Gautier primero y luego con la demandada, ca-recen de mérito. Habiendo declarado el señor Figueroa, como testigo de la demandante, que el contrato verbal que Figueroa & Gautier celebró con la demandante era igual al que dicha firma tenía con todos los demás distribuidores en la isla y además en cuanto al convenio suyo con la demandada para visitar a dichos distribuidores para tratar que conti-nuaran con la demandada, las declaraciones de los testigos mencionados antes eran admisibles de acuerdo con el artículo 385 del Código de Enjuiciamiento Civil (Ed. 1933) o sea el artículo 23 de la Ley de Evidencia, al efecto de que: “Cuando parte de un acto, declaración, conversación o escrito, se ofre-ciera en evidencia por una de las partes, la totalidad del mismo asunto podría ser investigada por la otra ... y que *411cuando un acto, declaración, conversación aislada, se presen-tare como evidencia, podrá también presentarse como tal cualquier otro acto, declaración, conversación o escrito, que fuere necesario para su conocimiento total.”
Se alega además como error el baber la corte inferior condenado a la demandante a pagar $350 en concepto de honorarios de abogado de la demandada al resolver que la demandante actuó con temeridad al iniciar esta acción. Tomando en consideración todas las circunstancias concurren-tes en este caso, somos de opinión que no puede decirse que la demandante haya actuado con temeridad al tratar de obtener una interpretación de acuerdo con su teoría en cuanto al plazo de los contratos celebrados con Figueroa & G-autier y con la demandada. No se trataba de contratos escritos de los cuales pudiera surgir claramente la intención de las par-tes sino que el pleito ha girado alrededor de la interpreta-ción de unos contratos verbales y si se examinan las refe-rencias que hemos hecho a las notas al calce de la obra de Williston on Contracts se verá que la determinación del al-cance y facultad para dar por terminados esta clase de con-tratos, aun cuando son por escrito, há sido objeto de múlti-ples procedimientos judiciales y de extensas monografías en distintas revistas legales.

Con la modificación de eliminar los $350 en concepto de honorarios de abogado, la sentencia recurrida debe ser con-firmada.